Opinion issued June  17,
2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-01021-CV
———————————
HARRY L.
BOWLES, Appellant
V.
CHARLES N. SCHWARZ, Appellee

 

 
On Appeal from the 151st Judicial District Court 
Harris County, Texas

Trial Court Case No. 9622972
 

MEMORANDUM OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  More than 10 days have
elapsed since its filing and appellee has not filed an objection to the
motion.  No opinion has issued.  Accordingly, we grant the motion and we dismiss the appeal.  Tex. R. App. P.
42.1(a)(1).
We overrule all other pending motions as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.